Name: Commission Regulation (EEC) No 3104/84 of 7 November 1984 on the country nomenclature for the external trade statistics of the Community and statistics of trade between Member States
 Type: Regulation
 Subject Matter: trade policy;  economic analysis
 Date Published: nan

 8 . 11 . 84 Official Journal of the European Communities No L 291 /25 COMMISSION REGULATION (EEC) No 3104/84 of 7 November 1984 On the country nomenclature for the external trade statistics of the Community and statistics of trade between Member States extended as from 1 January 1984 by Commission Regulation (EEC) No 3655/83 (4) ; whereas, since the aforementioned version thereof has not been updated, it can be considered as remaining valid on 1 January 1985 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on External Trade Statistics, HAS ADOPTED THIS REGULATION : Article 1 The country nomenclature for the external trade statis ­ tics of the Community and statistics of trade between Member States in the version annexed to Regulation (EEC) No 3537/82 is valid on 1 January 1985. Article 2 This Regulation shall enter into force on 1 January 1985. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1736/75 of 24 June 1975 on the external trade statis ­ tics of the Community and statistics of trade between Member States ('), as amended by Regulation (EEC) No 2845/77 (2), and in particular Articles 36 and 41 (b) thereof, Whereas Article 35 of Regulation (EEC) No 1736/75 requires certain data to be compiled according to the current version of the country nomenclature given in Annex C thereto ; Whereas Article 36 of the said Regulation requires the Commission to publish in the Official Journal of the European Communities the country nomenclature in the version thereof valid on 1 January of each year ; Whereas the version thereof valid on 1 January 1983 was annexed to Commission Regulation (EEC) No 3537/82 (3) ; whereas the validity of this version was This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 November 1984. For the Commission Richard BURKE Member of the Commission (') OJ No L 183 , 14. 7 . 1975, p. 3 . (2) OJ No L 329 , 22. 12. 1977, p. 3 . (3) OJ No L 371 , 30 . 12. 1982, p. 7. 0 OJ No L 361 , 24. 12. 1983, p. 31 .